DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on January 21, 2020.  These drawings are unacceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the figures as originally filed are not line drawings but photographs that are of insufficient quality to be readable and reproducible for publication.  Moreover, Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention.  See: 37 CFR 1.84(b)(1).  In the instant case, line drawings can be used to illustrate the claimed invention, as evidenced by the cited prior art.  
Furthermore, new corrected drawings are further required due to the following objections:
Figs. 1-6 all contain multiple views (i.e., a front view and a back view) within each figure.  As the multiple views appear to be independent views, it is suggested that Applicant individually label each view.  For example, for the front and back views of the cover in Fig. 1, the front view may be relabeled “FIG. 1A” and the back view may be relabeled “FIG 1B”.  Similar relabeling is suggested for the remainder of the figures containing multiple views.
Figs. 2, 4, and 6 each appear to contain a view that is intended as an exploded view and therefore each require a bracket showing the relationship or order of assembly of the various parts. See 37 CFR 1.84(h)(1).
In Figs. 1-6, a single reference character “100” is used to simultaneously indicate portions across separate views (e.g., reference character “100” used in Fig. 1 to indicate cover 100 in both front and back views).  However, individual views must be clearly separated from one another and be able to be reproduced on their own.  It is suggested that separate reference characters “100” instead be provided where necessary in individual views.  For example, individual views Fig. 1A and 1B (as suggested above) would include separate reference characters “100” instead of sharing a single reference character between the views.
In Figs. 1-6, the use of text (e.g., “FRONT” and “BACK”) on the lead lines of reference character 100 should be removed.  A description of the views of the drawings may alternatively be provided in the written description of the specification such as in the brief description of the drawings.
Applicant is reminded that arrows may be used at the ends of lines, provided that their meaning is clear, as follows: (1) on a lead line, a freestanding arrow to indicate the entire section towards which it points; (2) on a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or (3) to show the direction of movement.  Applicant is encouraged to make sure that the use of arrows throughout the drawings is as intended.
In Figs. 1 and 3-5, circling reference characters with a dashed line is not required.  The dashed lines used to circle the reference characters should be removed.
In Figs. 2 and 6, a solid line is used to circle reference characters 104a, 104b, and 104.  The circles around the reference characters should be removed.  It is further noted that reference characters 104a, 104b, and 104 do not have associated lead lines.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined 
 In Figs. 2, 4, and 6, Applicant’s thumb or finger appears at the left edge of each figure.  This apparent artifact of the image scanning process should be removed from the figures.
In Figs. 2, 3, and 5, a portion of each figures appears to have been cut-off at the bottom of each figure.  The cut-off portions should be removed from the figures or otherwise labeled and described in the written description.  No new matter may be added.
In Fig. 5, reference character 104 is described as an access opening in the specification at [0055], according to one embodiment of the invention.  However, in Fig. 5, reference character 104 appears to instead point with an arrow to what appears to be an upper portion of the body indicated as reference character 120 in the specification.  It is not clear from the drawings where access opening 104 is depicted in Fig. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification – Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the term “comprising” at line 1 which is legal phraseology.  It is suggested that the term instead be replaced with the word “including”.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities:
At line 7, the term “said panel” is used where only “at least one panel” had been previously introduced.  Applicant is respectfully encouraged to use consistent terminology.  The term “said panel” should instead read “said at least one panel”.
At lines 8-9, the term “at least one access opening” is used after the same term was previously introduced at line 5.  The term at lines 8-9 should instead read “said at least 
Claim 3 is objected to because the phrase “where in” at line 1 appears to be typographical error.  It is suggested that the phrase instead read “wherein”.
Claim 4 is objected to because at line 2, the terms “an exterior” and “an interior” should instead read “the exterior” and “the interior”, respectively, as the exterior and interior of the body were previously introduced in claim 1 at line 4.
Claim 5 is objected to because the term “at least one access opening” is used after the same term was previously introduced in claim 1.  The term should instead read “said at least one access opening” in claim 5 so as to properly refer back to the previously introduced term in claim 1.
Claim 8 is objected to because the term “at least one access opening” is used after the same term was previously introduced in claim 1.  The term should instead read “said at least one access opening” in claim 8 so as to properly refer back to the previously introduced term in claim 1.
Claim 11 is objected to because the term “the panels” is used at line 2 where only “at least one panel” had been previously introduced.  Applicant is respectfully encouraged to use consistent terminology.  The term “the panels” should instead read “the at least one panel”.
Claim 12 is objected to because the term “at least one panel” is used after the same term was previously introduced in claim 1.  The term should instead read “said at least one panel” in claim 12 so as to properly refer back to the previously introduced term in claim 1.
Claim 13 
Claim 17 is objected to because the term “the panel” is used at line 7 where only “at least one panel” had been previously introduced.  Applicant is respectfully encouraged to use consistent terminology.  The term “the panel” should instead read “the at least one panel”.
Claim 17 is further objected to because at line 10, the terms “an exterior” and “an interior” should instead read “the exterior” and “the interior”, respectively, as the exterior and interior of the body were previously introduced in the claim at line 4.
Claim 18 is objected to because the term “at least one panel” is used at line 1 after the term was previously introduced in claim 17.  The term should instead read “the at least one panel” in claim 18 so as to properly refer back to the previously introduced term in claim 17.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for adjusting the perimeter of one or more of the first end opening and the second end opening” in claim 15.  The claim recites sufficient structure (i.e., a draw string) for entirely performing the recited function (i.e., adjusting the perimeter of one or more of the first end opening and the second end opening).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the slit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It should be noted that although “a slit” is introduced in claim 5, claim 6 is dependent upon claim 1.  For examination purposes, “the slit” in claim 6 will be interpreted as referring back to “a slit” in claim 5.
Claim 7 recites the limitation "the slit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It should be noted that although “a slit” is introduced in claim 5, claim 7 is dependent upon claim 1.  For examination purposes, “the slit” in claim 7 will be interpreted as referring back to “a slit” in claim 5.
Claim 8 is rejected as being indefinite for improperly introducing the Markush grouping of “an opening created by removing material from the body and an opening created by attaching overlapping materials together to create an overlap portion through which a user's arm may pass” at line 2.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group “consisting of” (rather than “comprising” or “including”) the alternative members. See MPEP 2173.05(h)(I) and MPEP 2117.  That said, the present grouping of claim 8 is not recited as being closed thereby rendering the claim indefinite.  For a proper Markush grouping, it is suggested that the claim at line 2 instead read “one or more or more openings selected from the group consisting of an opening created by removing material from the body and an opening created by attaching overlapping materials together to create an overlap portion through which a user's arm may pass”.  Appropriate correction is required.
Claim 9 recites the limitation “further comprising a plurality of access openings” in line 1.  It is unclear if the plurality of access openings is further defining the “at least one access opening” of claim 1 or referring to some other access openings.  If meant to further define the 
Claim 10 recites the limitation “further comprising a plurality of panels” in line 1.  It is unclear if the plurality of panels is further defining the “at least one panel” of claim 1 or referring to some other panels.  If meant to further define the “at least one panel” of claim 1, it is suggested that the limitation instead read “wherein the at least one panel comprises a plurality panels”.  For examination purposes, the limitation will be interpreted as referring back to and further defining the “at least one panel” of claim 1.
Claim 10 further recites the limitation “each access opening” in lines 1-2 and line 3.  It is unclear if the limitation is referring to the “plurality of access openings” of claim 9 or the “at least one access opening” of claim 1.  If meant to refer back to the “plurality of access openings”, it is suggested that the limitation instead read “each of the plurality of access openings”.  For examination purposes, the limitation will be interpreted as referring back to the “plurality of access openings” of claim 9 which further defines the “at least one access opening” of claim 1.
Claim 10 further recites the limitation “a corresponding panel” in line 2.  It is unclear if the limitation is meant to refer back to the “plurality of panels” of claim 9 or the “at least one panel” of claim 1.  If meant to refer back to the “plurality of panels” of claim 9, it is suggested that the limitation instead read “a corresponding one of the plurality of panels”.  For examination purposes, the limitation will be interpreted as referring back to the “plurality of panels” of claim 9 which further defines the “at least one panel” of claim 1.
Claim 11 recites the limitation “further comprising fewer panels than access openings” in line 1.  This limitation lacks clarity when referring back to the previously introduced panels and access openings as discussed in detail above, thus rendering the claim indefinite.  It is 
Claim 11 further recites the limitation “all of the access openings” in line 3.  It is unclear if the limitation is referring back to the “plurality of access openings” of claim 9, the “at least one access opening” of claim 1, or both.  If meant to refer back to the “plurality of access openings”, it is suggested that the limitation instead read “all of the plurality of access openings”.  For examination purposes, the limitation will be interpreted as referring back to the “plurality of access openings” of claim 9 which further defines the “at least one access opening” of claim 1.
Claim 20 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the limitation instead read “a user”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0124845 to McCoy (hereinafter, “McCoy”).
Regarding claim 1, McCoy teaches a nursing cover system (Abstract; Figs. 1-6), comprising: a body (See annotated Fig. 4 below; body of cover (10)) comprising a first end opening (opening formed at top of body) defining a first edge perimeter (upper edge (20)) at a first end of the body (top end of body) and a second end opening (opening formed at bottom of body) defining a second edge perimeter (lower edge surrounding bottom opening) at a second opposing end of the body (bottom end of body), the body defining an interior and an exterior (body of cover (10) defines an interior and exterior of the cover (10)); at least one access opening (access ports (18)) defined within the body between the first and second ends of the body (access ports (18) positioned through body between top and bottom ends); and at least one panel (flap member (16)) attached to the body (flap member (16) attached to body at upper edge (20)), said panel (16) configured to at least partially obstruct a view from outside the exterior of the body to inside the interior of the body through at least one access opening (Figs. 2 and 6; flap member (16) is structurally capable of obstructing a view to an interior of the body of the cover (10) when laid over front of body).

    PNG
    media_image1.png
    603
    766
    media_image1.png
    Greyscale

Annotated Fig. 4 of McCoy
claim 2, McCoy teaches wherein the body comprises a single piece of material (Figs. 1-3; body formed from single piece) have opposing edges attached together (rear edges (22) secured in rear) to form a substantially tubular body (Figs. 1-3; body of formed cover (10) is substantially tubular) comprising the interior, the exterior, the first end opening and the second end opening (formed body of cover (10) defines interior and exterior as well as first and second end openings).
Regarding claim 3, McCoy teaches where in the body is substantially cylindrical (Figs. 1-3; body of formed cover (10) is substantially cylindrical).
Regarding claim 5, McCoy teaches wherein at least one access opening (18) is a slit within the body (Fig. 4; [0022]; access port (18) is a slit) configured to allow access by a user between the interior to the exterior of the body (access port (18) is structurally capable of allowing access between interior and exterior of body of cover (10)).
Regarding claim 8, McCoy teaches wherein at least one access opening (18) comprises one or more openings chosen from an opening created by removing material from the body and an opening created by attaching overlapping materials together to create an overlap portion through which a user's arm may pass (Fig. 4; flap member (16) is lifted away, i.e., removed, from body of cover (10) to uncover and create the opening pathway through access port (18); the prior art meets at least one of the two presented choices (i.e., “chosen from”) for creating an opening and has therefore met the requirements of the claim).
Regarding claim 9, McCoy teaches the nursing cover system further comprising a plurality of access openings (Fig. 4; [0022]; two access ports (18)).
Regarding claim 11, McCoy teaches the nursing cover system further comprising fewer panels (16) than access openings (18), wherein the panels (16) are configured to at least partially obstruct a view from outside the exterior of the body to inside the interior of the body through all of the access openings (Figs. 2 and 4; a single flap member (16) is used to cover two access ports (18) thereby obstructing a view from the exterior).
claim 12, McCoy teaches wherein at least one panel (16) is removably attached to the body ([0020]; flap member (16) may be removed).
Regarding claim 13, McCoy teaches wherein at least one removably attached panel ([0020]; flap member (16) may be removed) comprises a burp cloth (flap member (16) is structurally capable of being used as a burp cloth; cover (10) is formed from fabric; see McCoy claim 1 and [0010]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0124845 to McCoy (hereinafter, “McCoy”) in view of U.S. Patent No. 7,207,070 to Swarez-Ballesteros (hereinafter, “Swarez-Ballesteros”).
Regarding claim 4, McCoy teaches the limitations of claim 1 as discussed above.  That said, McCoy does not teach at least one pocket formed within one of an exterior and an interior of the body.
However Swarez-Ballesteros, in a related nursing clothing art, is directed to a cloth nursing garment (Abstract) for covering the torso of a nursing mother while breastfeeding.  The nursing garment of Swarez-Ballesteros further comprises a pocket (15) on an interior side of the cloth body of the garment.  Specifically, Swarez-Ballesteros teaches at least one pocket (16) formed within one of an exterior and an interior of the body (Fig. 2; pocket (16) is positioned on interior of garment body).

Regarding claim 17, McCoy teaches a nursing cover system (Abstract; Figs. 1-6), comprising: a body (See annotated Fig. 4 above; body of cover (10)) comprising a first end opening (opening formed at top of body) defining a first edge perimeter (upper edge (20)) at a first end of the body (top end of body) and a second end opening (opening formed at bottom of body) defining a second edge perimeter (lower edge surrounding bottom opening) at a second opposing end of the body (bottom end of body), the body defining an interior and an exterior (body of cover (10) defines an interior and exterior of the cover (10)); a plurality of access openings (access ports (18)) defined within the body between the first and second ends of the body (access ports (18) positioned through body between top and bottom ends); at least one panel (flap member (16)) attached to the body (flap member (16) attached to body at upper edge (20)), the panel (16) configured to at least partially obstruct a view from outside the exterior of the body to inside the interior of the body through the plurality of access openings (Figs. 2 and 6; flap member (16) is structurally capable of obstructing an exterior view to an interior of the body of the cover (10) when laid over front of body). 
McCoy does not teach at least one pocket formed within one of an exterior and an interior of the body.
However Swarez-Ballesteros, in a related nursing garment art, is directed to a cloth nursing cover (Abstract) for covering the torso of a nursing mother while breastfeeding.  The nursing garment of Swarez-Ballesteros further comprises a pocket (15) on an interior side of the cloth body of the garment.  Specifically, Swarez-Ballesteros teaches at least one pocket (16) formed within one of an exterior and an interior of the body (Fig. 2; pocket (16) is positioned on interior of garment body).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the body of the covering of McCoy to include the interior pocket of Swarez-Ballesteros.  One of ordinary skill in the art at the time of filing would have been motivated to modify the covering of McCoy to include the interior pocket of Swarez-Ballesteros to provide discreet storage space for the wearer that is easily accessible even while nursing an infant within the interior of the garment.
Regarding claim 18, McCoy teaches wherein at least one panel (16) is removably attached to the body ([0020]; flap member (16) may be removed).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0124845 to McCoy (hereinafter, “McCoy”) in view of U.S. Patent Application Publication No. 2007/0240248 to Hodges (hereinafter, “Hodges”).
Regarding claim 6, McCoy teaches the limitations of claim 1 as discussed above.  That said, McCoy does not teach wherein the slit is less than or equal to about 6 inches.
However Hodges, in a related nursing garment art, is directed to a nursing garment (Abstract; Fig. 2) having slits in the garment that allow easy access to the wearer’s breast for nursing a newborn.  More specifically, Hodges teaches wherein the slit is less than or equal to about 6 inches ([0035]; slit (14) may be greater than about 5 inches).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the access port slits of McCoy to have the length greater than about 5 inches disclosed by Hodges.  One of ordinary skill in the art at the time of filing would have been motivated to modify the access port slits of McCoy to have the length greater than about 5 inches disclosed by Hodges in order to provide an opening large enough to allow access to a breast while still maintaining a comfortable level of privacy and modesty for the wearer. (See Hodges, [0035]).
claim 7, McCoy teaches the limitations of claim 1 as discussed above.  That said, McCoy does not teach wherein the slit is greater than about 6 inches.
However, Hodges, in a related nursing garment art, is directed to a nursing garment (Abstract; Fig. 2) having slits in the garment that allow easy access to the wearer’s breast for nursing a newborn.  More specifically, Hodges teaches wherein the slit is greater than about 6 inches ([0035]; slit (14) may be greater than about 7 inches).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the access port slits of McCoy to have the length greater than about 7 inches disclosed by Hodges.  One of ordinary skill in the art at the time of filing would have been motivated to modify the access port slits of McCoy to have the length greater than about 7 inches disclosed by Hodges in order to provide an opening large enough to expose an entire breast of a wearer during lactation instruction and latching technique assistance. (See Hodges, [0035]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0124845 to McCoy (hereinafter, “McCoy”) in view of U.S. Patent Application Publication No. 2002/0184694 to Bramhan (hereinafter, “Bramhan”).
Regarding claim 10, McCoy teaches the limitations of claims 1 and 9 and described above.  That said McCoy does not teach the nursing cover system further comprising a plurality of panels, wherein each access opening has a corresponding panel to at least partially obstruct a view from outside the exterior of the body to inside the interior of the body through each access opening.
However, Bramhan, in a related nursing garment art, is directed to a nursing bib (Abstract; Fig. 10) having openings for access to the breasts of a wearer and flaps for covering the openings.  More specifically, Bramhan teaches a plurality of panels (13, 13’), wherein each access opening (Fig. 10; openings formed on bib, e.g., opening B’) has a corresponding panel (Fig. 10; panel 13’ corresponds to opening B’ and panel 13 corresponds to additional opening) to at least partially obstruct a view from outside the exterior of the body to inside the interior of the body through each access opening (panels (13, 13’) are structurally capable of obstructing an exterior view to an interior of the garment body).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the garment of McCoy to replace the single flap with the plurality of panels of Bramhan.  One of ordinary skill in the art at the time of filing would be motivated to modify the garment of McCoy to replace the single flap with the plurality of panels of Bramhan in order to provide selective access to individual openings in the garment body while retaining privacy and cover for the remaining openings not being used which may be more comfortable for the wearer.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0124845 to McCoy (hereinafter, “McCoy”) in view of U.S. Patent Application Publication No. 2018/0007980 to Butler et al. (hereinafter, “Butler”).
Regarding claim 14, McCoy teaches the limitations of claim 1 as described above.  That said, McCoy does not teach means for adjusting the perimeter of one or more of the first end opening and the second end opening.
However, Butler, in a related nursing garment art, teaches a nursing cover for a mother and infant (Abstract; Fig. 1) that is substantially cylindrical and has top and bottom openings.  More specifically, Butler teaches means for adjusting the perimeter of one or more of the first end opening and the second end opening ([0005]; means for adjusting the size of top opening is a draw string).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the top opening of the garment of McCoy to include the draw string adjusting means disclosed by Butler.  One of ordinary skill in the art at the time of filing would have been motivated to modify the top opening of the garment of McCoy to include the draw string adjusting means disclosed by Butler in order to provide means for adjusting a size and fit of the 
Regarding claim 15, Butler teaches wherein the means for adjusting the perimeter of one or more of the first end opening and the second end opening comprises a draw string ([0005]; means for adjusting the size of top opening is a draw string).
Regarding claim 16, McCoy teaches the limitations of claim 1 as described above.  That said, McCoy does not teach means for increasing the visibility of a user into the interior of the nursing cover system.
However, as discussed above, Butler, in a related nursing garment art, teaches a nursing cover for a mother and infant (Abstract; Fig. 1) that is substantially cylindrical and has top and bottom openings.  The nursing cover of Butler also includes a viewing window (40) allowing the mother to see the nursing infant while nursing.  More specifically, Butler teaches means for increasing the visibility of a user into the interior of the nursing cover system ([0018]; viewing window (40) and transparent panel (46)).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the garment of McCoy to include the viewing window of Butler.  One of ordinary skill in the art at the time of filing would have been motivated to modify the garment of McCoy to include the viewing window of Butler in order to allow the mother to easily see and better monitor the nursing infant while nursing. (See Butler, [0018]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0124845 to McCoy (hereinafter, “McCoy”) in view of U.S. Patent No. 7,207,070 to Swarez-Ballesteros (hereinafter, “Swarez-Ballesteros”), and further in view of in view of U.S. Patent Application Publication No. 2018/0007980 to Butler et al. (hereinafter, “Butler”).
claim 19, McCoy and Swarez-Ballesteros teach the limitations of claim 17 as described above.  That said, McCoy and Swarez-Ballesteros do not teach means for adjusting the perimeter of one or more of the first end opening and the second end opening.
However, Butler, in a related nursing garment art, teaches a nursing cover for a mother and infant (Abstract; Fig. 1) that is substantially cylindrical and has top and bottom openings.  More specifically, Butler teaches means for adjusting the perimeter of one or more of the first end opening and the second end opening ([0005]; means for adjusting the size of top opening is a draw string).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the top opening of the garment of McCoy to include the draw string adjusting means disclosed by Butler.  One of ordinary skill in the art at the time of filing would have been motivated to modify the top opening of the garment of McCoy to include the draw string adjusting means disclosed by Butler in order to provide means for adjusting a size and fit of the garment around a wearer’s shoulders and neck while also allowing for an amount of cover and privacy afforded by the top opening of the garment to be adjusted to the wearer’s preference.
Regarding claim 20, McCoy and Swarez-Ballesteros teach the limitations of claim 17 as described above.  That said, McCoy and Swarez-Ballesteros do not teach means for increasing the visibility of a user into the interior of the nursing cover system.
However, as discussed above, Butler, in a related nursing garment art, teaches a nursing cover for a mother and infant (Abstract; Fig. 1) that is substantially cylindrical and has top and bottom openings.  The nursing cover of Butler also includes a viewing window (40) allowing the mother to see the nursing infant while nursing.  More specifically, Butler teaches means for increasing the visibility of a user into the interior of the nursing cover system ([0018]; viewing window (40) and transparent panel (46)).
It would have been obvious for one of ordinary skill in the art at the time of filing to modify the garment of McCoy to include the viewing window of Butler.  One of ordinary skill in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2012/0284893 to Sohn and US 5,611,086 to Eggen both disclose nursing garments having access openings with corresponding panels.  US 6,216,274 to Harris discloses a nursing garment having an interior pocket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732